DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 10/13/2020 is acknowledged.
Claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 12/17/2015. It is noted, however, that applicant has not filed a certified copy of the 1522334 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 4/29/2016. It is noted, however, that applicant has not filed a certified copy of the 1607463.5 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 10/10/2016. It is noted, however, that applicant has not filed a certified copy of the 1617207.4 application as required by 37 CFR 1.55.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the anti-CD3 antibody" in 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “anti-CD3 antibody”, but rather recites “anti-TCR antibody”. The limitation “anti-CD3 antibody” is first recited in claim 2.
Suggested claim language would be to amend claim 20 to depend from claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 2, 4-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (WO 2015/059303 A1, published 4/30/2015) in view of Kaufman et al. (2015, Nature Reviews, Vol. 14, pgs. 642-662).
	Regarding claims 1 and 2, Fisher et al. teach an oncolytic adenovirus (both replication deficient and capable) comprising:
	(i) a first transgene encoding an anti-CD3 antibody (i.e. muromonab-CD3) and a 
	transmembrane domain for expression on the surface of a cancer cell for in vivo stimulation of T cells,
	(ii) at least one further transgene (i.e. a cytokine),
	(iii) a 2A peptide linker linking said genes; and
	(iv) wherein the transgenes are in a cassette encoded by a polycistronic mRNA
 (pg. 6 lines 13-14, pg. 8 lines 10-17, pg. 9 lines 30-31, pg. 10 lines 8-12, lpg. 27 bridge pg. 30, pg. 30 line 33, pg. 33 lines 30-35 and pg. 34 lines 18-25).

	Regarding clam 5, Fisher teaches that the encoded antibody can be full-length, a Fab, Fab’ or scFv fragment (pg. 31 lines 30-32).
	Regarding claims 6, 12 and 13, Fisher teaches that multiple transgenes can be present and independently encode a protein such as a cytokine (pg. 20 lines 26-29, pg. 27 lines 30-34, claim 18 and Fig. 21). 
	Regarding claims 7 and 8, Fisher teaches that the transgene can encode a cytokine, chemokines, immunomodulators, antibody molecule or a binding fragment thereof (pg. 27 line 30 bridge pg. 28 lines 1-2).

	Regarding claim 10, Fisher teaches that the antibody molecule or binding fragment is an agonist (pg. 30 lines 15-17).
	Regarding claim 11, Fisher teaches that the immunomodulator is a membrane-associated protein ligand for the immune cell surface receptor PD-1 (pg. 35 lines 17-23 and pg. 38 line 34 bridge pg. 39 line 12).
	Regarding claim 14, Fisher teaches that the cytokine can be IL-10, IL-17, IFNα or IFNβ (pg. 89 claim 18).
	Regarding claim 15, Fisher teaches that the encoded cytokine can be CD40 ligand (pg. 36 lines 24-27). It is art recognized that CD40 ligand or CD40L is also known as CD154.
	Regarding claim 16, Fisher teaches that the cytokine can be IL-12 and IL-15 (pg. 89 claim 18).
	Regarding claims 17 and 18, Fisher teaches that the encoded chemokine can be CCL5 and CCL17 (pg. 89 claim 19).
	Regarding claim 20, Fisher teaches that the anti-CD3 antibody is muromonab-CD3 (pg. 30 lines 30-35). Since Fisher teaches using the full-length antibody (pg. 31 lines 12-13 and pg. 26 lines 3-5), this is interpreted to comprise both the VH and VL (variable heavy/variable light) region from muromonab-CD3 since these would be present in the full-length antibody.
	
	Fisher does not teach:
	(i) using a oncolytic virus which is not an adenovirus.

Kaufman et al. teach “Oncolytic virus immunotherapy is a therapeutic approach to cancer treatment that utilizes native or genetically modified viruses that selectively replicate within tumour cells.” (pg. 641 col. 1 parag. 1 lines 1-4) and further teaches a comparison of HSV, vaccinia, adenovirus, Seneca valley virus, coxsackievirus, Newcastle disease virus, reovirus and measles viruses (Tables 1 and 2, reproduced below and the pgs. 654-657).

    PNG
    media_image1.png
    782
    976
    media_image1.png
    Greyscale

	Kaufman continues to teach (emphasis added) “Insights into the mechanisms of viral entry, replication, induc-tion and/or suppression of immune responses and lytic versus latent infections have led to an intense interest in utilizing viruses for the treatment of human diseases to select oncolytic vectors for the treatment of specific types of cancers.” (pg. 641 col. 2 parag. 1 lines 5-11).
	Kaufman continues that “The blood–brain barrier may limit the ability of some viruses (and many other drugs) to reach primary brain tumours and brain metastases. This may be overcome by direct injection into central nervous system (CNS) tumours or through the use of external reservoirs that communicate with sites of brain tumours. Parvovirus naturally crosses the blood–brain barrier, allowing for the delivery of this oncolytic virus via the intravascular route. Parvovirus H-1PV has been used in clinical trials of glio-blastoma multiforme (GBM)33.” (pg. 646 col. 2 parag. 4 lines 1-10).
	In Tables 1 and 2 Kaufman teaches which viruses can cross the blood-brain barrier and those that cannot.
	Kaufman continues to teach that “Key advantages of coxsackievirus as an oncolytic agent include the fact that the virus does not require complex genetic manipulation for safety or onco-lytic activity, and that strong immune responses are induced with infection.” (pg. 656 col. 2 last parag.).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute a non-adenovirus oncolytic vector taught by Kaufman for the oncolytic adenovirus taught by Fisher to arrive at the claimed invention.

One of ordinary skill in the art would be motivated to substitute a non-adenoviral oncolytic virus vector such as coxsackievirus or Newcastle disease virus for the oncolytic adenovirus of Fisher since Kaufman teaches different species of oncolytic virus have different properties and advantages such as traversing the blood-brain barrier, different transgene select oncolytic vectors for the treatment of specific types of cancers”.
Further, the KSR decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). Specifically, the obvious to try component of KSR is applicable to the claimed product since it has been demonstrated by Kaufman that a variety of virus species all share the core function of being oncolytic towards tumor cells.  Thus the ordinary artisan would find it obvious to substitute a different oncolytic viruses such as those in claim 4 for the adenovirus taught by Fisher since Kaufman teaches each oncolytic viruses has its strength and weaknesses depending on the type of cancer to be treated.
There would have been a reasonable expectation of success that an oncolytic virus such as Newcastle disease virus or coxsackievirus taught by Kaufman could be substituted for the adenovirus of Fischer since Kaufman teaches that viruses such as Newcastle disease virus and coxsackievirus are oncolytic in nature and have demonstrated potential for use in means of treatment of cancer.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (WO 2015/059303 A1, published 4/30/2015) in view of Kaufman et al. (2015, Nature Reviews, Vol. 14, pgs. 642-662) as applied to claims 1, 2, 4-18 and 20 above, and further in view of West et al. (WO 2015/059465 A1, published 4/30/2015).
Fisher and Kaufman are relied upon above in teaching an oncolytic deficient or capable virus.
	Additionally, Fisher teaches on pg. 40 lines 7-10 that their oncolytic virus can be investigated for their preference for a specific tumor type by examination of lytic potential against tumor cells.
	Fisher and Kaufman do not teach:
	(i) a transmembrane domain having a sequence shown in SEQ ID NO: 10 or 15.

	(i) Regarding a transmembrane domain having a sequence shown in SEQ ID NO: 10, West et al. teach SEQ ID NO: 12 (the PDGF receptor, pg. 46 lines 8-36), which is 100% identical to instantly recited SEQ ID NO: 10.
	West continues to teach “Platelet-derived growth factors (PDGFs) not only play an important role in developmental and physiological processes, but also are directly implicated in human cancer and other proliferative disorders” (pg. 43 lines 10-12).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Fisher and Kaufman regarding an oncolytic adenovirus with the teachings of West regarding a role of the PDGF receptor in human cancer to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since West teaches that PDGFs have a direct role in human cancer, thus using the transmembrane domain of the PDGF receptor will permit targeting to PDGF expressing tumor cells in a human patient using the oncolytic virus of Fisher and Kaufman.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
	

Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (WO 2015/059303 A1, published 4/30/2015) in view of Kaufman et al. (2015, Nature Reviews, Vol. 14, pgs. 642-662) as applied to claims 1, 2, 4-18 and 20 above, and further in view of Nakashima et al. (1996, Pharmaceutical Res., Vol. 13(12), pgs. 1896-1901) and Ferrantini et al. (2007, Biochimie, Vol. 89, pgs. 884-893).
	Fisher and Kaufman are relied upon above in teaching an oncolytic deficient or capable virus.
	Fisher and Kaufman do not teach:
	(i) transgenes encoding MIP-1α and IFN-α.

	(i) Regarding MIP-1α, Nakashima et al. teach that “hu-MIP-lα gene transfer with relatively high level expression of hu-MIP-lα reduced tumorigenicity of colon 26 clone 20 cells and induced long-lasting immunity in immunocompetent mice. It is suggested that the clinical
use of hu-MIP-lα may be of potential value for cancer gene therapy.” (pg. 1900 col. 2 parag. 2). 
Ferrantini et al. teach “IFN-α gene transfer into human colon cancer cells enhanced their sensitivity to 5-fluorouracil cytotoxicity [29] and that the combined
treatment of mice bearing human hepatocellular carcinoma or leukemic tumors with IFN-α-producing fibroblasts and chemo- or chemoimmunotherapy resulted in an improved therapeutic
effect [30,31]. Notably, we reported that the retroviral transduction of human type I consensus IFN coding sequence into two human melanoma cell lines resulted in a strong augmentation of cisplatin-induced apoptosis, associated with an IFN-dependent increase in p53 expression [32]. Cisplatin administration to nude mice bearing IFN-producing tumors resulted in complete tumor regression, while only partial tumor inhibition was observed after cisplatin treatment of mice with control tumors [32]. These studies suggested that transduction of IFN-α genes into human tumor cells could lead to an enhanced response to cytotoxic agents, resulting not only in a more effective reduction of tumor burden, but also in the stimulation of an antitumor immune response” (pg. 886 col. 2 lines 20-38).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Fisher and Kaufman regarding an oncolytic adenovirus with the teachings of Nakashima regarding the role of MIP-1α in cancer and the teachings of Ferratini regarding the role of IFN-α in cancer to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since both Nakashima and Ferratini each teach that expressing the genes encoding MIP-1α and IFN-α, respectively, have a role in treating cancer. Further as taught above, Fisher teaches that multiple transgenes can be encoded by their oncolytic virus and since MIP-1α and IFN-α are 
	There would have been a reasonable expectation of success that the transgenes encoding MIP-1α and IFN-α could be combined in the oncolytic virus of Fisher and Kaufman since Fisher teaches that their oncolytic virus is designed for expression of multiple transgenes.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID A MONTANARI/            Examiner, Art Unit 1632